DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see page 12, filed 5 May 2021, with respect to Claims 1-3, 6, and 21-23 are rejected under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of Claims 1-3, 6, and 21-23 under 35 U.S.C. 112(a) has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-9, 13-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re independent claim 1, the primary reference Kramer fails to teach Applicant's claimed limitation "wherein the fixation bar at the first side of the motorized bed frame, the first gearing piece of the gearing unit at the first side of the motorized bed frame, the fixation bar at the second side of the motorized bed frame, and the first gearing piece of the gearing unit at the second side of the motorized bed frame are spaced apart from each other in the longitudinal direction of the motorized bed frame". Instead, the adjustable columns (see Kramer Fig. 9 elements 120 and 204) taught by Kramer overlap longitudinally. There is no teaching or suggestion in Sherman, Schermel, and the prior art (see PTO-892) to modify Kramer to result in the structure as claimed by Applicant because doing so would destroy the structure of Kramer.
Re independent Claims 4 and 14, Kramer does not teach all of the limitations of claim 20. Kramer further does not teach “wherein a respective fixation-gearing-linking piece in the one or more fixation-gearing-linking pieces is of an "U" shape with an open end portion and a closed end portion, wherein the open end portion of the "U"-shaped fixation- gearing-linking piece is fixedly connected with the fixation bar of the lower frame, and wherein crosswise, the first gearing piece of the gearing unit is disposed inside the "U"- shaped fixation-gearing-linking piece and adjacent the closed end portion of the "U"-shaped fixation-gearing-linking piece, wherein the first gearing piece of the gearing unit is rotatable with respect to the "U"-shaped fixation-gearing-linking piece”. Moreover, the prior art does not reasonably make obvious modifying Kramer to result in the structure as claimed. There is no obvious suggestion in the prior art to combine Kramer, Schermel, and Sherman in the claimed manner because none of the references teach any “U” shaped fixation gearing linking piece.  
The dependent claims are allowable based on their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEORGE SUN/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/28/2021